       Case 2:19-cv-04403-SMB Document 11 Filed 08/13/19 Page 1 of 5



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CV-19-04403-PHX-SMB
10                  Plaintiff,                       DEFAULT    JUDGMENT                    OF
                                                     FORFEITURE
11   v.
12   64 Firearms,
13                  Defendant.
14
15         Pursuant to Rule 55(b)(1) of the Federal Rules of Civil Procedure, and good cause
16   appearing, Plaintiff’s Motion for Default Judgment of Forfeiture (Doc. 10) is granted and
17   a default judgment is entered against defendant 64 Firearms, more specifically described
18   as:
19         1)   Mag Tactical Systems, LLC Unknown Receiver/Frame, CAL: Unknown,
20              Serial Number (“SN”): MTS07648
21
           2)   Heckler and Koch VP9 Pistol, CAL: 9, SN: 224-092574
22
23         3)   Heckler and Koch USP Pistol, CAL: Unknown, SN: 24-142927
24
           4)   Heckler and Koch USP Pistol, CAL: Unknown, SN: 25-141853
25
26         5)   Spike’s Tactical LLC ST15 Receiver/Frame, CAL: Multi, SN: 098517
27
           6)   Smith & Wesson M&P 22 Pistol, CAL: 22, SN: HHT0308
28
     Case 2:19-cv-04403-SMB Document 11 Filed 08/13/19 Page 2 of 5



 1       7)   Seekins Precision SP15 Rifle, CAL: Multi, SN: 5BA12663
 2
         8)   Sig Sauer (Sig-Arms) 1911 Pistol, CAL: Multi, SN: 025810
 3
 4       9)   I O Inc. (Inter Ordnance) Sorter Pistol, CAL: 762, SN: S033947
 5
         10) Spike’s Tactical LLC St15 Rifle, CAL: Multi, SN: 025810
 6
 7       11) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17168937
 8
         12) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 16441943
 9
10       13) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17069109
11
         14) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17125463
12
13       15) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17125464
14
         16) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17168949
15
16       17) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17125461
17
18       18) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17125460

19       19) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17125462
20
21       20) Spike’s Tactical LLC ST15 Rifle, CAL: Multi, SN: NSL084630

22
         21) Spike’s Tactical LLC ST15 Rifle, CAL: Multi, SN: DV018361
23
24       22) Spike’s Tactical LLC ST15 Rifle, CAL: Multi, SN: SCR025809

25
         23) Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49042
26
27       24) Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49622
28
         25) Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS07647


                                           -2-
     Case 2:19-cv-04403-SMB Document 11 Filed 08/13/19 Page 3 of 5



 1       26) Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49623
 2
         27) Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49625
 3
 4       28) Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49624
 5
         29) Bushmaster Firearms XM15 Receiver/Frame, CAL: Multi, SN: BK1206407
 6
 7       30) Tennessee Arms Co. LLC TNARMS-15 Receiver/Frame, CAL: Multi, SN:
 8           1525710143
 9
         31) Spike’s Tactical LLC ST15 Receiver/Frame, CAL: Multi, SN: LT000541
10
11       32) Unknown Unknown Rifle, CAL: Unknown, SN: None, Black and Blue AR
12           Snakeskin Rifle
13
         33) CZ USA Unknown Rifle, CAL: Unknown, SN: B773434
14
15       34) Unknown Unknown Rifle, CAL: Unknown, SN: None, Tan and Black
16           Snakeskin
17
         35) Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS50802
18
19       36) Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS50783
20
21       37) Karri’s Guns (Podunk, Inc.) KG15 Rifle, CAL: Unknown, SN: 00957

22       38) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17168929
23
24       39) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 16441914

25
         40) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 15293773
26
27       41) Spike’s Tactical LLC ST15 Rifle, CAL: Multi, SN: 033165

28
         42) Spike’s Tactical ST15 Rifle, CAL: Multi, SN: 025811


                                          -3-
     Case 2:19-cv-04403-SMB Document 11 Filed 08/13/19 Page 4 of 5



 1       43) Savage 10 Rifle, CA: 308, SN: K531512
 2
         44) Smith & Wesson M&P Rifle, CAL: Unknown, SN: KN24663
 3
 4       45) Romarm/Cugir Draco Rifle, CAL: 762, SN: DB-1036-16 RO
 5
         46) Steyer Arms Inc Unknown Rifle, CAL: Unknown, SN: 600P000585
 6
 7       47) Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 16441904
 8
         48) CZ (Ceska Zbrojovka) Scorpion EVO 3 S1 Rifle, CAL: 9, SN: C002920
 9
10       49) Black Rain Ordnance Inc Fallout 15 Rifle, CAL: Multi, SN: BR018010
11
         50) Century Arms International AK-63D Rifle, CAL: 762, SN: 63D-PM01543
12
13       51) Winchester 70 Rifle, CAL: 30-06, SN: G1217459
14
         52) American Tactical Imports – ATI Unknown Rifle, CAL: Unknown, SN:
15
              A711646
16
17       53) Tennessee Arms Co, LLC TNARMS-15 Rifle, CAL: Multi, SN: 1428204988
18
19      54)   Ruger 10/22 Rifle, CAL: 22, SN: 825-84075

20      55)   Century Arms International Unknown Rifle, CAL: Unknown, SN: J002263
21
22      56)   CZ (Česká Zbrojovka) P-07 Pistol, CAL: 9, SN: C266774

23
        57)   Stag Arms Unknown Rifle, CAL: Unknown, SN: S027634
24
25      58)   Heckler and Koch VP9 SK Pistol, CAL: 9, SN: 232003111

26
        59)   Glock GMBH 22 Pistol, CAL: 40, SN: DYT026
27
28      60)   Mossberg Unknown Rifle, CAL: Unknown, SN: K555823


                                          -4-
      Case 2:19-cv-04403-SMB Document 11 Filed 08/13/19 Page 5 of 5



 1         61)      Barrett Firearms MFG Co 82A1 Rifle, CAL: 50 BMG, SN: AA006640
 2
           62)      Barrett Firearms MFG Co 82A1 Rifle, CAL: 50 BMG, SN: AA006623
 3
 4         63)      Smith & Wesson M&P 15 Rifle, CAL: 556, SN: SY02804
 5
           64)      Heckler & Koch Inc. VP9 Pistol, CAL: 9, SN: 224-078437
 6
 7   (the “defendant property”), and the interests of Nicholas Scichilone, Joanna Nearpass, and
 8   any party in the defendant property is forfeited to the United States of America.
 9             IT IS FURTHER ORDERED that the defendant property be disposed of according
10   to law.
11             Dated this 12th day of August, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
